Case: 2:19-cv-05330-ALM-CMV Doc #: 64 Filed: 03/22/21 Page: 1 of 4 PAGEID #: 257




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 FREDDIE SAMS,

                       Plaintiff,

        v.                                               Civil Action 2:19-cv-5330
                                                         Chief Judge Algenon L. Marbley
                                                         Magistrate Judge Chelsey M. Vascura
 FRANKLIN COUNTY, OHIO, et al.,

                       Defendants.


                                    OPINION AND ORDER

       This action arises out of Plaintiff’s claims under 42 U.S.C. § 1983 against Franklin

County, Ohio, the Franklin County Sheriff’s Department, Naphcare Inc., and several individual

Defendants for deliberate indifference to Plaintiff’s medical needs while incarcerated at a

Franklin County corrections facility. (Am. Compl., ECF No. 22.) This matter is before the

Court on Plaintiff’s Motion for Leave to File Amended Complaint (ECF No. 53). For the

following reasons, Plaintiff’s Motion (ECF No. 53) is GRANTED.

                                    I.      BACKGROUND

       Plaintiff’s original Complaint named as Defendants Franklin County, Ohio, the Franklin

County Sheriff’s Department, Naphcare Inc., and several John and Jane Doe Defendants. (ECF

No. 1.) Plaintiff amended his Complaint on May 8, 2020, to identify the Doe Defendants as

Sergeant Jay Muncy, Major Michael Turner, Brooke New-Berry, Elizabeth Levering, Deddeh

Sumo, and Elizabeth Flores, but did not otherwise amend the substance of his allegations. (Am.

Compl., ECF No. 22.)
Case: 2:19-cv-05330-ALM-CMV Doc #: 64 Filed: 03/22/21 Page: 2 of 4 PAGEID #: 258




       On November 2, 2020, the Court granted Defendants Franklin County, Ohio, and the

Franklin County Sheriff’s Department’s Motion to Dismiss. (ECF No. 41.) The case was briefly

closed in its entirety due to an administrative error that inadvertently dismissed the remaining

Defendants who were not subject to the Motion to Dismiss, but was re-opened as to the

remaining Defendants on December 16, 2020. (ECF No. 43.) The remaining Defendants filed

Motions for Judgment on the Pleadings on January 7, 2021, and January 13, 2021 (ECF Nos. 46,

49.)

       Plaintiff filed the present Motion on February 1, 2021, seeking leave to file a Second

Amended Complaint to “more clearly and specifically set forth the behavior of the Defendants

that gave rise to the claims in the complaint.” (Mot. 3, ECF No. 53.) All remaining Defendants

oppose the Motion. Defendants Muncy and Turner assert they will suffer undue prejudice and

delay as a result of the amendment. (ECF No. 61.) Defendants NaphCare Inc., Flores, Levering,

New-Berry, and Sumo oppose the amendment as futile. (ECF No. 62.)

                               II.     STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 15(a)(2), the Court should “freely give leave” for

a party to amend its pleading “when justice so requires.” Fed. R. Civ. P. 15(a)(2). “The thrust of

Rule 15 is to reinforce the principle that cases should be tried on their merits rather than the

technicalities of pleadings.” Teft v. Seward, 689 F.2d 637, 639 (6th Cir. 1982) (citations

omitted); Oleson v. United States, 27 F. App’x 566, 569 (6th Cir. 2001) (internal quotations

omitted) (noting that courts interpret the language in Rule 15(a) as conveying “a liberal policy of

permitting amendments to ensure the determination of claims on their merits”). “Nevertheless,

leave to amend ‘should be denied if the amendment is brought in bad faith, for dilatory purposes,

results in undue delay or prejudice to the opposing party, or would be futile.’” Carson v. U.S.

Office of Special Counsel, 633 F.3d 487, 495 (6th Cir. 2011) (quoting Crawford v. Roane, 53
                                                  2
Case: 2:19-cv-05330-ALM-CMV Doc #: 64 Filed: 03/22/21 Page: 3 of 4 PAGEID #: 259




F.3d 750, 753 (6th Cir. 1995)). A court may deny a motion for leave to amend for futility if the

amendment could not withstand a motion to dismiss. Riverview Health Inst. LLC v. Med. Mut. of

Ohio, 601 F.3d 505, 512 (6th Cir. 2010); Midkiff v. Adams Cnty. Reg’l Water Dist., 409 F.3d

758, 767 (6th Cir. 2005).

                                        III.    ANALYSIS

       The undersigned first addresses Defendants Muncy and Turner’s assertions of undue

prejudice and delay. This argument lacks merit. To support their assertions of prejudice and

delay, Muncy and Turner state, “Plaintiff is not seeking to add any new claims, but rather, the

second proposed complaint does little more than restate the same allegations” contained in the

original Complaint. (Mem. in Opp’n 3, ECF No. 61.) This being the case, the undersigned

cannot discern any prejudice to Defendants from being obliged to continue defending the same

claims that have been part of the case from its inception. Nor does the undersigned credit Muncy

and Turner’s argument that they would be prejudiced by having to file another answer and

motion for judgment on the pleadings. (Id., 3–4.) Because the proposed Second Amended

Complaint, according to Turner and Muncy, does not substantively change the allegations, it

should require little time or effort on their part to respond to the Second Amended Complaint.

       By contrast, Defendants NaphCare Inc., Flores, Levering, New-Berry, and Sumo argue

that Plaintiff’s proposed amendment is futile. Because “denying a motion for leave to amend on

grounds that the proposed [amended pleading] is legally insufficient is, at least indirectly, a

ruling on the merits” of the claims presented in the complaint, this Court has recognized the

“conceptual difficulty presented” when a Magistrate Judge, who cannot by statute ordinarily rule

on a motion to dismiss, is ruling on such a motion. Durthaler v. Accounts Receivable Mgmt.,

Inc., 2:10-cv-1068, 2011 WL 5008552, at *4 (S.D. Ohio Oct. 20, 2011) (recognizing the

“conceptual difficulty presented”); 28 U.S.C. § 636(b)(1)(A) (“[A] judge may designate a
                                                  3
Case: 2:19-cv-05330-ALM-CMV Doc #: 64 Filed: 03/22/21 Page: 4 of 4 PAGEID #: 260




magistrate judge to hear and determine any pretrial matter pending before the court, except a

motion . . . to dismiss for failure to state a claim upon which relief can be granted . . . .”).

        In light of this procedural impediment, the Court concludes that the better course would

be to permit Plaintiff to amend his complaint with the understanding that Defendants are free to

challenge the Second Amended Complaint through a motion to dismiss. See Durthaler, 2011

WL 5008552 at *4 (“[I]t is usually a sound exercise of discretion to permit the claim to be

pleaded and to allow the merits of the claim to be tested before the District Judge by way of a

motion to dismiss.”); Morse/Diesel, Inc. v. Fidelity & Deposit Co. of Md., 715 F. Supp. 578, 581

(S.D.N.Y. 1989) (“The trial court has the discretion to grant a party leave to amend a complaint,

even where the amended pleading might ultimately be dismissed.”).

                                       IV.     DISPOSITION

        In sum, for the reasons set forth above, Plaintiff’s Motion for Leave to File Amended

Complaint (ECF No. 53) is GRANTED. The Clerk is DIRECTED to file on the docket

Plaintiff’s Second Amended Complaint, filed in conjunction with Plaintiff’s Motion (ECF No.

54.) Further, Defendants’ Motions for Judgment on the Pleadings (ECF No. 46, 49) are

DENIED WITHOUT PREJUDICE to Defendants’ challenging the Second Amended

Complaint with a motion to dismiss or motion or judgment on the pleadings.


        IT IS SO ORDERED.

                                                        /s/ Chelsey M. Vascura
                                                        CHELSEY M. VASCURA
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   4
